DETAILED ACTION
Allowable Subject Matter
Claims 1, 4-5, 15-18, 21-28 are allowed.  The following is an examiner’s statement of reasons for allowance:  Regarding independent claim 1, the prior arts found do not teach the limitations “...evaluating a plurality of templates by the image processing apparatus; generating a plurality of layout images by arranging the specified one or plurality of pieces of image data with respect to one or a plurality of slots included in each of the plurality of templates by the image processing apparatus; specifying at least one layout image from the plurality of layout images at least based on the evaluations of the plurality of templates by the image processing apparatus; and outputting the specified at least one layout image by the image processing apparatus, wherein the plurality of templates includes a first template and a second template, and wherein, in evaluating the plurality of templates, the first template and the second template are evaluated so that evaluation of the second template is higher than evaluation of the first template based on a blank area included in the first template being larger than a blank area included in the second template”, and the limitations “....evaluating a plurality of templates by the image processing apparatus; generating a plurality of layout images by arranging the specified one or plurality of pieces of image data with respect to one or a plurality of slots included in each of the plurality of templates by the image processing apparatus; specifying at least one layout image from the plurality of layout images at least based on the evaluations of the plurality of templates by the image processing apparatus; and outputting the specified at least one layout image by the image processing apparatus, wherein the plurality of templates includes a first template and a second template, and wherein, based on a blank area included in the first template being present at a left-hand portion and a right-hand portion inside the first template and a blank area included in the second template being present at an upper portion and a lower portion inside the second template, and even if a size of the blank area included in the first template and a size of the blank area included in the second template are equal to each other, the first template and the second template are evaluated so that evaluation of the second template is higher than evaluation of the first template.” for claim 4, and the limitations “...evaluating a plurality of templates by the image processing apparatus; generating a plurality of layout images by arranging the specified one or plurality of pieces of image data with respect to one or a plurality of slots included in each of the plurality of templates by the image processing apparatus; specifying at least one layout image from the plurality of layout images at least based on the evaluations of the plurality of templates by the image processing apparatus; and outputting the specified at least one layout image by the image processing apparatus, wherein the plurality of templates includes a first template and a second template, wherein the first template includes a first margin and a second margin as a margin between slots included in the first template, wherein the second template includes a third margin and a fourth margin as a margin between slots included in the second template, and wherein, based on a distance between the first margin and the second margin being shorter than a distance between the third margin and the fourth margin, the first template and the second template are evaluated so that evaluation of a blank area included in the second template is higher than evaluation of a blank area included in the first template” for claim 5, in combination with all other claim limitations.  
In terms of closest prior art found, Kunieda et al. (US PGPub. No. 2018/0167522) (hereinafter Kunieda) is the closest prior art found that teaches acquiring one or a plurality of pieces of moving image data and acquiring template information about a template having at least one slot in which to arrange an image, and outputting a layout image in which an image or images represented by the selected one or plurality of pieces of image data are arranged in a slot or slots included in a template corresponding to the acquired template information, however, Kunieda does not teach any kind of evaluations of templates.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See attached form PTO-892.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEN SHIAU whose telephone number is (571)270-5318. The examiner can normally be reached on Monday to Saturday, 9am to 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Shen Shiau/
Primary Examiner, Art Unit 2174